
	

113 HR 1643 IH: Employee Hardship Financial Relief Act of 2013
U.S. House of Representatives
2013-04-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1643
		IN THE HOUSE OF REPRESENTATIVES
		
			April 18, 2013
			Mr. Kilmer (for
			 himself and Ms. Hanabusa) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow
		  penalty-free withdrawals from the Federal Thrift Savings Fund to employees who
		  are furloughed as a result of the Federal budget sequester.
	
	
		1.Short titleThis Act may be cited as the
			 Employee Hardship Financial Relief Act
			 of 2013.
		2.Penalty-free
			 withdrawals from Thrift Savings fund to Federal employees furloughed as a
			 result of sequester
			(a)In
			 generalParagraph (2) of
			 section 72(t) of the Internal Revenue Code of 1986 (relating to subsection not
			 to apply to certain distributions) is amended by adding at the end the
			 following new subparagraph:
				
					(H)Distributions
				from thrift savings fund to furloughed Federal employeesDistributions to an individual from the
				Thrift Savings Fund during the period—
						(i)beginning on the
				date that the individual is furloughed (as defined in section 7811(a)(5) of
				title 5, United States Code) because of lack of funds, and
						(ii)ending on the
				date which is 30 days after such furlough ceases for such individual,
						but
				only to the extent that the aggregate such distributions with respect to any
				furlough does not exceed the aggregate reduction in such individual’s
				compensation on account of such
				furlough..
			(b)Effective
			 dateThe amendment made by
			 this section shall apply to distributions after the date of the enactment of
			 this Act.
			
